United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TROOP SUPPORT AGENCY, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0319
Issued: April 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal of an October 28, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from June 17, 2013, the date of the most recent OWCP merit decision, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
On appeal, appellant requests reconsideration of the merits of his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On April 28, 1978 appellant, a 39-yearold store worker, filed a traumatic injury claim (Form CA-1), alleging that on April 26, 1978 he
injured his head and shoulder as a result of being struck by a metal door while bailing cardboard.
He stopped work on the date of injury and returned to full duty the next day on April 27, 1978.
OWCP accepted appellant’s claim for contusion of the left shoulder and scalp hematoma.2
Thereafter, appellant filed claims for a recurrence of disability (Form CA-2a) on October 16,
1984 and March 13, 2004. On July 19, 2004 OWCP denied the March 13, 2004 recurrence
claim as the medical evidence was insufficient to establish that it was causally related to the
April 26, 1978 work injury. Appellant requested a hearing and by decision dated August 10,
2005, an OWCP hearing representative affirmed the July 19, 2004 decision. On December 23,
2005 appellant requested a review of the written record and submitted additional evidence.3 By
decision dated January 24, 2006, an OWCP hearing representative denied appellant’s request for
a review of the written record, on the grounds that he was not entitled to a second review as a
matter of right. The request was further denied because the issue in the case could be equally
well addressed through a request for reconsideration. Appellant appealed to the Board. By
decision dated December 11, 2006, the Board affirmed the August 10, 2005 and January 24,
2006 OWCP decisions which denied appellant’s claim for a recurrence and request for a review
of the written record.4 Appellant requested reconsideration multiple times. OWCP denied his
requests in decisions dated July 15, 2008, August 13, 2009, January 22 and August 16, 2010.
On December 18, 2009 appellant filed a timely appeal from a June 26, 2009 merit
decision in OWCP File No. xxxxxx397 and the August 13, 2009 nonmerit decision in the present
claim, OWCP File No. xxxxxx587. In its February 16, 2011 decision, the Board affirmed
OWCP’s June 26, 2009 decision in File No. xxxxxx397, finding that he failed to establish that he
sustained a recurrence of disability commencing March 3, 1980 due to his accepted
September 23, 1975 employment injury, and that OWCP properly refused to reopen his claim for
reconsideration of the merits under 5 U.S.C. § 8128(a). The Board also affirmed OWCP’s
August 13, 2009 decision in OWCP File No. xxxxxx587, finding that appellant’s request for
reconsideration was untimely filed and failed to establish clear evidence of error.5
On January 18, 2012 appellant again requested reconsideration. In a decision dated
April 27, 2012, OWCP denied his request as it was untimely filed and failed to establish clear
evidence of error. On July 23, 2012 appellant filed a timely appeal from OWCP’s April 27, 2012
nonmerit decision. By decision dated November 2, 2012, the Board affirmed the April 27, 2012
2

Appellant has a separate claim for a September 23, 1975 injury that OWCP accepted for a right lumbar muscle
strain. (OWCP File No. xxxxxx397).
3

Evidence included a September 26, 1975 report from Dr. Robert L. Shore, a physician, an April 14, 1980 report
from Dr. Steven Rowlan, a Board-certified orthopedic surgeon, an August 2, 1985 report from Dr. Jerry Martin, a
chiropractor, and a June 23, 1987 report from Dr. Hans von Brauchitsch, a Board-certified psychiatrist.
4

Docket No. 06-1337 (issued December 11, 2006), Order Denying Petition for Reconsideration (issued
June 15, 2007).
5

Docket No. 10-634 (issued February 16, 2011).

2

OWCP decision, as the request was untimely and failed to establish clear evidence of error.6
Appellant again requested reconsideration. In a merit decision dated June 17, 2013, OWCP
denied modification of its prior decision. The facts of the case, as set forth in the prior Board
decisions, are incorporated herein by reference.
By letter dated July 18, 2015 and received on July 30, 2015, appellant again requested
reconsideration.7 He submitted narrative statements and previously filed traumatic injury and
recurrence claim forms. Appellant also resubmitted a September 26, 1975 report from Dr. Shore,
a request for examination and/or treatment (Form CA-16) dated April 26, 1978, an April 14,
1980 report from Dr. Rowlan, reports dated January 23 and August 2, 1985 from Dr. Martin, and
a June 23, 1987 report from Dr. von Brauchitsch.
In an August 1, 2005 report, Dr. Mark W. Cotton, a Board-certified family practitioner,
asserted that appellant suffered from organic brain syndrome and opined that he was mentally
impaired as a result of a head injury that occurred in 1978. He opined that appellant was unable
to make decisions regarding his own affairs because of his mental impairment since the initial
injury of 1978 and it was not expected that this condition would improve. On June 11, 2015
Dr. Cotton reported that appellant had been under his care since July 2003 for chronic low back
pain and a closed head injury with resulting organic brain syndrome. He opined that both
injuries were work related and occurred approximately 36 years ago. Dr. Cotton found that
appellant was totally disabled from work and had not held a job since the time of the injury.
By decision dated October 28, 2015, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.8 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).9 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.10 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).11
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
6

Docket No. 12-1515 (issued November 2, 2012).

7

Appellant submitted other such forms that that were received on July 30 and August 5, 2015. Not all of the
writing on these forms is legible.
8

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

See Annette Louise, 54 ECAB 783, 789-90 (2003).

10

20 C.F.R. § 10.607(a).

11

See F.R., Docket No. 09-575 (issued January 4, 2010).

3

decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.12
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.13 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.14 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.15 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.16 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.17
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.18 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.19
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. OWCP’s regulations20 and procedures21 establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision.
The most recent merit decision was OWCP’s June 17, 2013 decision. Appellant had one year
from the date of this decision to make a timely request for reconsideration. Since OWCP did not
receive his request until July 30, 2015, it was filed outside of the one-year time period. As
appellant’s request for reconsideration was submitted more than one year after the June 17, 2013
12

20 C.F.R. § 10.607(b).

13

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

14

See M.L., Docket No. 09-956 (issued April 15, 2010).

15

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

16

See Leona N. Travis, 43 ECAB 227, 241 (1991).

17

See Jimmy L. Day, 48 ECAB 652 (1997).

18

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

19

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

20

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011); see
supra note 18.

4

merit decision, it was untimely filed. Consequently, he must establish clear evidence of error by
OWCP in the denial of his claim.22
The Board finds that the evidence submitted by appellant in support of his request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s June 17,
2013 decision or shift the weight of the evidence of record in his favor.
In his reports, Dr. Cotton reported that appellant had been under his care since July 2003
for chronic low back pain and a closed head injury with resulting organic brain syndrome and
opined that he was mentally impaired as a result of a head injury that occurred in 1978. He
found that appellant was totally disabled and did not expect his condition to improve. Dr. Cotton
opined that both injuries were work related and occurred approximately 36 years ago. The term
clear evidence of error is intended to represent a difficult standard. A detailed, well-rationalized
medical report which would have created a conflict in medical opinion requiring further
development if submitted prior to issuance of the denial decision, does not constitute clear
evidence of error.23 It is not enough to show that evidence could be construed so as to produce a
contrary conclusion. Instead, the evidence must shift the weight in appellant’s favor.24 While
the reports of Dr. Cotton are generally supportive of appellant’s continuing residuals and
disability, it does not establish clear error on the part of OWCP in rendering its June 17, 2013
decision. Thus, the Board finds that the reports of Dr. Cotton are insufficient to shift the weight
of the evidence in favor of appellant or raise a fundamental question as to the correctness of
OWCP’s decision denying his request for reconsideration.
The remaining medical reports submitted were duplicative of reports previously of record
and do not show error with respect to the June 17, 2013 decision.25 Appellant has not explained
how resubmission of these reports raises a substantial question concerning the correctness of
OWCP’s decision.
The Board finds that this evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred in its June 17, 2013
decision.
On appeal, appellant requests reconsideration of the merits of his claim. As noted above,
the Board only has jurisdiction over OWCP’s October 28, 2015 nonmerit decision which denied
his request for reconsideration and therefore is precluded from conducting a merit review. As
explained, the medical evidence provided by appellant is insufficient to shift the weight of the
evidence in his favor and does not establish clear evidence of error.

22

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

23

See D.G., 59 ECAB 455 (2008); L.L., Docket No. 13-1624 (issued December 5, 2013).

24

See M.N., Docket No. 15-0758 (issued July 6, 2015).

25

See L.M., Docket No. 14-1738 (issued March 3, 2015) (where the claimant resubmitted medical reports
previously of record, the Board found that the evidence was duplicative and failed to establish clear evidence of
error).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

